Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings filed on 05/31/2022 are accepted by Examiner.
Claims 1-3 and 6-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose A power harvesting device having a combination of  an input voltage terminal; an first output voltage terminal; a first capacitor connected to the input voltage terminal; a second capacitor connected in series with the first capacitor between thefirst capacitor and the first output voltage terminal;  a second output voltage terminal connected between the first and second capacitors; and an electrically insulated housing with a threaded mounting connection, the input voltage terminal being separated from the threaded mounting connection by the insulated housing; wherein the threaded mounting connection is connected to the first output terminal; wherein the first capacitor has a voltage rating higher than 5 kV as recited in claim 1. Claims 2-3 and 6-20 depend from allowed claim 1, they are also allowed accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  


Liu et al (Pat# 10,958,079) disclose Energy Harvester With Multiple-input Multiple-output Switched-capacitor (MIMOSC) Circuitry.
Schweitzer (Pat# 4,998,098) discloses Overvoltage Detector To Indicate Voltage To Remote Monitor Has Current Integrator, Trigger, Trigger Resetting Device, Integrator Output And Current Providing Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867